Judgment reversed on the law and facts, with costs, and judgment directed in favor of the plaintiff for the relief demanded in the complaint, with costs, on the authority of White v. Bevilacqua (273JST. Y, 282). Certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made. All concur. (The judgment is for plaintiff in an action to recover assessment on bank stock, the amount previously contributed being deducted therefrom.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.